Citation Nr: 1327812	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-27 298A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for disc space narrowing at the L4-S1 levels with scoliosis.

2.  Entitlement to an evaluation in excess of 10 percent for right leg varicose veins.

3.  Entitlement to an evaluation in excess of 10 percent for left leg varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to April 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of the hearing is of record.  

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  The Virtual VA file has been reviewed in conjunction with the disposition of the issues on appeal. 

The record raises the issue of entitlement to service connection and separate evaluation for lower extremity radiculopathy, to include secondary to disc space narrowing at the L4-S1 levels with scoliosis.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issue of entitlement to an evaluation in excess of 40 percent for the Veteran's lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center, in Washington, DC.



FINDING OF FACT

In July 2011, prior to the promulgation of a decision in the appeal, the Veteran requested to withdraw his appeal to the issues of entitlement to evaluations in excess of 10 percent for right and left leg varicose veins.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an evaluation in excess of 10 percent for right leg varicose veins have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2012). 

2.  The criteria for withdrawal of a substantive appeal for the issue of entitlement to an evaluation in excess of 10 percent for left leg varicose veins have been met.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204. 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2012).  Withdrawal may be made by the appellant.  38 C.F.R. § 20.204 (2012).  The Veteran withdrew his claims of entitlement to increased evaluations for right and left leg varicose veins at the July 2011 hearing both verbally and in writing, and as such, there remain no allegations of errors of fact or law for appellate consideration of these issues.  Accordingly, the Board does not have jurisdiction to review these issues and they are dismissed.



ORDER

The claim of entitlement to an evaluation in excess of 10 percent for right leg varicose veins is dismissed. 

The claim of entitlement to an evaluation in excess of 10 percent for left leg varicose veins is dismissed. 


REMAND

The Veteran last underwent a VA spine examination for the purposes of evaluating his service-connected low back disability in June 2009.  Given the passage of more than four years since that examination and the appellant's testimony that his symptoms have worsened, a more contemporaneous VA examination is appropriate prior to a final adjudication of the Veteran's claim.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Veteran testified that he receives ongoing treatment for his back at the Medical University of South Carolina and Charleston VA Medical Center.  An attempt should be made to obtain any outstanding treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Any outstanding, pertinent private and/or VA treatment records should be obtained and incorporated in the claims folder.  Specifically, this should include any treatment records from the Medical University of South Carolina since May 2011 and any treatment records from the Charleston VA Medical Center since November 2009.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.  All attempts to procure such records must be documented in the file.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then:  (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
2.  Thereafter, the Veteran must also be afforded a VA spine examination by a physician to assess the current severity of his service-connected lumbar spine disability.  The Veteran's claims folder and access to Virtual VA must be made available for the physician's review prior to the entry of any opinion.  The physician must specify in the report that the claims file and Virtual VA records have been reviewed. 

In accordance with the latest worksheets for rating lumbar spine disability the examiner is to provide a detailed review of the Veteran's pertinent medical history current complaints and the nature and extent of any disability.  The physician should address whether the Veteran's complaints of urinary frequency and urgency during a September 2010 examination at the Medical University of South Carolina are associated with his service-connected lumbar spine disability.

A complete and well reasoned rationale for any opinion expressed must be provided.

3.  The Veteran is to be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development requested has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner documented their consideration of Virtual VA.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the claim in light of all pertinent evidence and legal authority.  

6.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes citation to and discussion of all additional legal authority considered, along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


